Citation Nr: 1443879	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-33 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinea pedis and calloused skin, right plantar foot, claimed as due to exposure to diesel fuel.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  He also had unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserves from 1983 to 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right foot disorder.  

In May 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that he has a right foot disorder due to service.  He asserts that his right foot was exposed to diesel fuel while in service and that he has had right foot tinea pedis and calloused skin of the right plantar foot since that time.  

The Veteran testified that he was treated during active service for his right foot disorder and also was treated during his Reserve service when he was on active duty for training.  He was on reserve duty at Ft. Drum, NY.  A review of the record shows that he was seen on one occasion in service, but there are no reserve duty records associated with the claims folder.  He also stated that he has been receiving treatment for his right foot on an outpatient treatment basis every six months since 2008.  There are no VA outpatient treatment records prior to October 2010 associated with the claims folder.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO/Appeals Management Center (AMC) should attempt to get the Veteran's reserve records and any medical records associated therewith, and any VA outpatient treatment records since 2008 related to treatment of his right foot.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Federal sources to include the National Personnel Records Center, Archives, and Defense Finance and Accounting Services and ask each agency to confirm the Veteran's dates of Army Reserve service to include specific dates (not retirement points) for the Veteran's ACDUTRA and INACDUTRA at Fort Drum, New York.  If the Veteran did not have periods of ACDUTRA or INACDUTRA, the record should so reflect.  

If, after making reasonable efforts to obtain these records the RO/AMC is unable to secure them, a formal finding of unavailability should be associated with the claims file. The RO/AMC should notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran a reasonable opportunity to respond.  

2.  The AMC/RO should obtain any VA outpatient treatment records for the Veteran's treatment of his right foot disorder since 2008, and associate these records with the claims folder.  If no records from 2008 to the present can be located, the AMC/RO should submit a formal letter of unavailability to the record in that regard.  The Veteran should be notified thereof and given a reasonable opportunity to respond.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


